DETAILED ACTION
This is the final Office action and is responsive to the papers filed 08/04/2022.  The amendments filed on 08/04/2022 have been entered and considered by the examiner.  Claims 1-4 and 6-22 are currently pending and examined below.  Claims 1 and 19-21 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed 08/04/2022 on page 13 regarding claim rejections under 35 U.S.C. 101 are persuasive.  Claim rejections under 35 U.S.C. 101 are withdrawn.
Applicant’s amendment and argument filed 08/04/2022 on pages 13-16 regarding claim rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 are not withdrawn.  
In page 13 of the Applicant’s Argument, the Applicant argues that with respect to Claims 1 and 19 “Applicant respectfully submits that Kanoh fails to disclose, teach, or suggest controlling a notification apparatus to notify a driver to contribute to vehicle operations (e.g., gripping the steering wheel), which had been reduced in the second control state; determining whether or not the driver is operating the vehicle using a contribution detecting sensor; carrying out vehicle control in the second control state until the contribution detecting sensor detects that the driver is contributing to vehicle operations; and transitioning from vehicle control in the second control state to vehicle control in the first control state after the contribution detecting sensor detects that the driver is contributing to vehicle operations. Indeed, Kanoh fails to disclose, teach or suggest at least the above recited elements of independent claim 1.”.  
The Examiner respectfully disagrees and asserts that at least paragraph [0038]-[0039] and [0042] of Kanoh teaches while operating in mode 3 (i.e. second control state), in a case in which the speed of the front vehicle, e.g. 60 km/h, has exceeded and does not satisfy a vehicle’s condition, a request is sent to the driver (i.e. notifying) to perform predetermined tasks, allowing the driver to prepare for a driving control transfer so that the driving control transfer will not be suddenly given to the driver.  Then, the driving control is transferred, lowering from mode 3 to mode 2 (i.e. first control state) with lower automation level.  By the reasonings stated above, the Examiner maintains the novelty and obviousness rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanoh (US 20200346667 A).

Regarding claim 1, Kanoh discloses:
A vehicle control apparatus (ECU 20; Fig. 1) that can control a vehicle (vehicle 1; Fig. 1) on the basis of a plurality of autonomous control states (a plurality of control modes 1-3; [0033]), the apparatus comprising: 
at least one processor circuit (processor; [0017]) with a memory (storage device; [0017]) comprising instructions, that when executed by the at least one processor circuit, cause the at least one processor circuit to at least: 
detect a front vehicle (front vehicle; [0033]) traveling in front of the vehicle (detects front vehicle; [0022]); and 
control the vehicle on the basis of a travel state of the vehicle or a travel state of the front vehicle (perform automated driving control by switching, for example, a plurality of control modes which include front vehicle following control; [0033]), 
wherein as vehicle control in the plurality of autonomous control states, vehicle control is carried out in a first control state (mode 2; [0033]), as well as vehicle control in a second control state (mode 3; [0033]) in which a level of autonomy of the vehicle control is higher or the extent to which a driver is required to contribute to vehicle operations is lower than in the first control state (performs automated driving control by using modes 1-3 in which mode 3 has increased automation level; [0033]); 
when, during vehicle control in the second control state, a threshold speed serving as an upper limit for carrying out vehicle control in the second control state has been reached or exceeded (in mode 3, in a case in which the speed of the front vehicle has exceeded; [0038]), the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition from vehicle control in the second control state to vehicle control in the first control state (the control mode changes from mode 3 to mode 2; [0038]); and 
an upper limit threshold speed is set as the threshold speed being for the speed of the front vehicle (threshold speed, e.g. 60 km/h, in which the speed of the front vehicle has exceeded; [0038]), 
a lower limit threshold speed is set as a threshold speed for transitioning between the first control state and the second control state, the lower limit threshold speed being slower than the upper limit threshold speed (threshold speed, e.g. 40 km/h, in which control mode changes between mode 2 and mode 3; [0038]); 
when, during vehicle control in the first control state, the speed of the front vehicle has become less than the lower limit threshold speed (in mode 2, the speed of the front vehicle becomes less than the threshold speed, e.g. 40 km/h; [0038]), 
the instructions further cause the at least one processor circuit to at least transition from vehicle control in the first control state to vehicle control in the second control state (the control mode changes from mode 2 to mode 3; [0038]), and 
the control state remains the second control state until the speed of the front vehicle becomes greater than or equal to the upper limit threshold speed from the lower limit threshold speed (the control mode remains in mode 3 until in the case in which the speed of the front vehicle has exceeded, the control mode changes from mode 3 to mode 2; [0038]),
when, during vehicle control in the second control state, the speed of the front vehicle has become greater than or equal to the upper limit threshold speed (during mode 3, the control mode may change from mode 3 to mode 2 in a case in which the speed of the front vehicle, e.g. 60 km/h, has exceeded; [0038]), 
the instructions further cause the at least one processor circuit to at least: 
control a notification apparatus to notify a driver to contribute to vehicle operations, which had been reduced in the second control state (if the speed of the front vehicle does not satisfy the condition, requests the driver to perform the predetermined tasks; [0039]); 
determine whether or not the driver is operating the vehicle using a contribution detecting sensor (allows the driver to prepare for a driving control transfer by requesting the driver to execute the predetermined tasks in advance; [0042]); 
carry out vehicle control in the second control state until the contribution detecting sensor detects that the driver is contributing to vehicle operations (the driving control transfer will not be suddenly requested to the driver, therefore, it becomes possible to reduce the sense of incongruity that is given to the driver; [0042]); and 
transition from vehicle control in the second control state to vehicle control in the first control state after the contribution detecting sensor detects that the driver is contributinq to vehicle operations (the control mode changes from mode 3 to mode 2 with lower automation level; [0038]).

Regarding claim 2, Kanoh discloses:
wherein when the speed of the vehicle has become greater than or equal to the first threshold speed, or the speed of the front vehicle has become greater than or equal to the second threshold speed (in mode 3, in a case in which the speed of the front vehicle has exceeded; [0038]), the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least carry out control so as to transition from the vehicle control in the second control state to the vehicle control in the first control state (the control mode changes from mode 3 to mode 2; [0038]).  

Regarding claim 3, Kanoh discloses:
further comprising: 
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least: 
notify the driver that they are to contribute to vehicle operations reduced under the second control state, when the speed of the vehicle has become greater than or equal to the first threshold speed or when the speed of the front vehicle has become greater than or equal to the second threshold speed (notifies the driver of a message to determine whether the control is to be performed based on the data related to the front vehicle; [0069]-[0070]); and 
detect the contribution to the vehicle operations (requests driver to perform predetermined task; [0069]-[0077]), 
wherein vehicle control is carried out in the second control state until the driver is detected as contributing to the vehicle operations (lowers the automation level and requests the driver to perform the predetermined tasks is performed when the speed condition and a specific condition not including the speed condition are not satisfied; [0069]-[0077]).  

Regarding claim 4, Kanoh discloses:
wherein when the driver is detected as contributing to the vehicle operations, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition from the vehicle control in the second control state to the vehicle control in the first control state (lowers the automation level and requests the driver to perform the predetermined tasks is performed when the speed condition and a specific condition not including the speed condition are not satisfied; [0069]-[0077]).  

Regarding claim 6, Kanoh discloses:
further comprising: 
the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least communicate with another vehicle traveling in the periphery of the vehicle (vehicle 1 communicates with another vehicle in the periphery; [0025]), 
wherein on the basis of detection of the front vehicle and communication with the another vehicle (vehicle 1 communicates with another vehicle in the periphery; [0025]), the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least determine whether or not a forward front vehicle group (plurality of vehicles classified into groups; [0046]) including at least one forward front vehicle traveling in front of the front vehicle is present in the same lane as a lane (if a front vehicle is stably present or travel along a lane based on the division lines of the lane on which the self-vehicle is traveling; [0034]) in which the vehicle is traveling and within a reference inter-vehicle distance from the vehicle (maintains the following distance with respect to the front vehicle; [0037]).  

Regarding claim 18, Kanoh discloses:
A vehicle (vehicle 1; Fig. 1) capable of traveling on the basis of control by a vehicle control apparatus (ECU 20; Fig. 1)(ECU 20 executes control associated with automated driving of the vehicle 1; [0019]), the vehicle comprising: the vehicle control apparatus according to claim 1.  

Regarding claim 19, Kanoh discloses:
A vehicle control method of a vehicle control apparatus (ECU 20; Fig. 1) that can control a vehicle (vehicle 1; Fig. 1) on the basis of a plurality of autonomous control states (a plurality of control modes 1-3; [0033]), the method comprising: 
an obtainment step of obtaining, from a periphery monitoring detector (detection units 41-43; Fig. 1) capable of detecting a front vehicle (front vehicle; [0033]) traveling in front of the vehicle (detects front vehicle; [0022]), information of the front vehicle; and 
a vehicle control step of controlling the vehicle on the basis of a travel state of the vehicle or a travel state of the front vehicle (perform automated driving control by switching, for example, a plurality of control modes which include front vehicle following control; [0033]), 
wherein in the vehicle control step: 
vehicle control in a first control state (mode 2; [0033]), as well as vehicle control in a second control state (mode 3; [0033]) in which a level of autonomy of the vehicle control is higher or the extent to which a driver is required to contribute to vehicle operations is lower than in the first control state, can be carried out as vehicle control in the plurality of autonomous control states (performs automated driving control by using modes 1-3 in which mode 3 has increased automation level; [0033]); 
when, during vehicle control in the second control state, a threshold speed serving as an upper limit for carrying out vehicle control in the second control state has been reached or exceeded (in mode 3, in a case in which the speed of the front vehicle has exceeded; [0038]), control to transition from vehicle control in the second control state to vehicle control in the first control state is carried out in the vehicle control step (the control mode changes from mode 3 to mode 2; [0038]); and 
an upper limit threshold speed is set as the threshold speed being for the speed of the front vehicle (threshold speed, e.g. 60 km/h, in which the speed of the front vehicle has exceeded; [0038]), and 
a lower limit threshold speed is set as a threshold speed for transitioning between the first control state and the second control state, the lower limit threshold speed beinq slower than the upper limit threshold speed (threshold speed, e.g. 40 km/h, in which control mode changes between mode 2 and mode 3; [0038]); 
when, during vehicle control in the first control state, the speed of the front vehicle has become less than the lower limit threshold speed (in mode 2, the speed of the front vehicle becomes less than the threshold speed, e.g. 40 km/h; [0038]), 
control to transition from vehicle control in the first control state to vehicle control in the second control state is carried out in the vehicle control step (the control mode changes from mode 2 to mode 3; [0038]), as the control state, the second control state is remained until the speed of the front vehicle becomes greater than or equal to the upper limit threshold speed from the lower limit threshold speed (the control mode remains in mode 3 until in the case in which the speed of the front vehicle has exceeded, the control mode changes from mode 3 to mode 2; [0038]),
when, during vehicle control in the second control state, the speed of the front vehicle has become greater than or equal to the upper limit threshold speed (during mode 3, the control mode may change from mode 3 to mode 2 in a case in which the speed of the front vehicle, e.g. 60 km/h, has exceeded; [0038]), 
the vehicle control step comprising: 
controlling a notification apparatus to notify a driver to contribute to vehicle operations, which had been reduced in the second control state (if the speed of the front vehicle does not satisfy the condition, requests the driver to perform the predetermined tasks; [0039]); 
determining whether or not the driver is operating the vehicle using a contribution detecting sensor (allows the driver to prepare for a driving control transfer by requesting the driver to execute the predetermined tasks in advance; [0042]); 
carrying out vehicle control in the second control state until the contribution detecting sensor detects that the driver is contributing to vehicle operations (the driving control transfer will not be suddenly requested to the driver, therefore, it becomes possible to reduce the sense of incongruity that is given to the driver; [0042]); and 
transitioning from vehicle control in the second control state to vehicle control in the first control state after the contribution detecting sensor detects that the driver is contributing to vehicle operations (the control mode changes from mode 3 to mode 2 with lower automation level; [0038]).  

Regarding claim 20, Kanoh discloses:
A non-transitory storage medium (storage device; [0017]) in which is stored a program (programs to be executed by a processor; [0017]) that causes a computer (processor; [0017]) to execute the steps of the vehicle control method according to claim 19.

Regarding claim 21, Kanoh discloses:
wherein a middle limit threshold speed is set as a threshold speed for being for the speed of the vehicle (speed of the vehicle 1; [0037]), the middle limit threshold speed being slower than the upper limit threshold speed, and the middle limit threshold speed being faster than the lower limit threshold speed (speed of the vehicle 1 between 40 km/h and 60 km/h; [0037]-[0038]), 
the middle limit threshold speed is set as a first threshold speed, 
the upper limit threshold speed is set as a second threshold speed (speed of the front vehicle; [0037]), the second threshold speed is faster than the first threshold speed (speed of the front vehicle may be faster than the speed of the vehicle 1; [0037]), 
the lower limit threshold speed is set as a third threshold speed (second setting, e.g. 40 km/h; [0037]), and the third threshold speed is slower than the first threshold speed (40 km/h may be slower than the speed of the vehicle 1; [0037]).

Regarding claim 22, Kanoh discloses:
wherein the control state remains the second control state until the speed of the vehicle becomes greater than or equal to the first threshold speed from the third threshold speed or the speed of the front vehicle becomes greater than or equal to the second threshold speed from the third threshold speed (the control mode remains in mode 3 until in the case in which the speed of the front vehicle has exceeded, e.g. 60 km/h from 40 km/h, the control mode changes from mode 3 to mode 2; [0038]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanoh in view of Harda (US 20160129908 A1).

Regarding claim 7, Kanoh does not specifically disclose:
wherein when, during vehicle control in the second control state, the front vehicle has made a lane change to an adjacent lane and has departed from the lane in which the vehicle is traveling, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least set a speed for comparing with the second threshold speed using a speed of a forward front vehicle included in the forward front vehicle group and the speed of the front vehicle that has made the lane change.

However, Harda discloses:
wherein when, during vehicle control in the second control state, the front vehicle has made a lane change to an adjacent lane and has departed from the lane in which the vehicle is traveling, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least set a speed (queue velocity for preceding vehicle group 14) for comparing with the second threshold speed using a speed of a forward front vehicle included in the forward front vehicle group (Fig. 2c – preceding vehicle group 14) and the speed of the front vehicle that has made the lane change (during autonomous driving, the control arrangement 1 may compare speed of the vehicles of the preceding vehicle group 14 and sets the queue velocity as common velocity or a traffic flow velocity for the preceding vehicle group 14; Fig. 2c; [0090]-[0091]).

Kanoh and Harda are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanoh’s vehicle control that follows a front vehicle in the same lane to further incorporate Harda’s vehicle control that compares speed of vehicles of a preceding vehicle group for the advantage of driving the host vehicle at a queue velocity which results in the host vehicle following the traffic flow (Harda’s [0089]-[0095]).

Regarding claim 8, Kanoh does not specifically disclose:
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least compare the speed of the forward front vehicle with the speed of the front vehicle and sets the slower of the speeds as the speed for comparison with the second threshold speed.  

However, Harda discloses:
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least compare the speed of the forward front vehicle with the speed of the front vehicle and sets the slower of the speeds as the speed for comparison with the second threshold speed (the control arrangement 1 may compare speed of the vehicles of the preceding vehicle group 14 and sets the queue velocity as a common velocity for the preceding vehicle group 14, the common velocity may be slower than the speed of a preceding vehicle in the preceding vehicle group 14; Fig. 2c; [0090]-[0091]).  

Kanoh and Harda are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanoh’s vehicle control that follows a front vehicle in the same lane to further incorporate Harda’s vehicle control that compares speed of vehicles of a preceding vehicle group for the advantage of driving the host vehicle at a queue velocity which results in the host vehicle following the traffic flow (Harda’s [0089]-[0095]).

Regarding claim 9, Kanoh does not specifically disclose:
wherein when the speed of the vehicle is less than the first threshold speed and the speed obtained from the comparison is less than the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least keep the vehicle control in the second control state.

However, Harda discloses:
wherein when the speed of the vehicle is less than the first threshold speed and the speed obtained from the comparison is less than the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least keep the vehicle control in the second control state (the velocity of the host vehicle 100 is less than the autonomous drive maximum velocity and the queue velocity may be less than a preceding vehicle of the preceding vehicle group 14 in the autonomous driving; [0017], [0029]).

Kanoh and Harda are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanoh’s vehicle control that follows a front vehicle in the same lane to further incorporate Harda’s vehicle control that compares speed of host vehicle and vehicles of a preceding vehicle group for the advantage of driving the host vehicle at a queue velocity which results in the host vehicle following the traffic flow (Harda’s [0089]-[0095]).

Regarding claim 10, Kanoh does not specifically disclose:
wherein when the speed of the vehicle is greater than or equal to the first threshold speed, or the speed obtained from the comparison is greater than or equal to the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition from the vehicle control in the second control state to the vehicle control in the first control state.

However, Harda discloses:
wherein when the speed of the vehicle is greater than or equal to the first threshold speed, or the speed obtained from the comparison is greater than or equal to the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition from the vehicle control in the second control state to the vehicle control in the first control state (velocity of the host vehicle 100 is set at the speed limit, when the speed limit exceeds the autonomous drive maximum velocity and the host vehicle is unable to autonomous drive at a velocity equivalent to the speed limit, the control arrangement 1 disables the autonomous drive arrangement 3 and transitions from autonomous driving to semi-manual driving; [0076], [0029]).  

Kanoh and Harda are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanoh’s vehicle control that follows a front vehicle in the same lane to further incorporate Harda’s vehicle control that compares speed of host vehicle and vehicles of a preceding vehicle group for the advantage of transitioning the host vehicle from a higher automation level to a lower automation level which results in more driver control when the host vehicle can no longer stably follow (Harda’s [0005]-[0007]).

Regarding claim 11, Kanoh does not specifically disclose:
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least set a speed obtained from the average of the speed of the forward front vehicle and the speed of the front vehicle as the speed for comparison with the second threshold speed.  

However, Harda discloses:
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least set a speed obtained from the average of the speed of the forward front vehicle and the speed of the front vehicle as the speed for comparison with the second threshold speed (the control arrangement 1 may compare speed of the vehicles of the preceding vehicle group 14 and sets the queue velocity as a traffic flow/average velocity for the preceding vehicle group 14; Fig. 2c; [0090-[0091]).  

Kanoh and Harda are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanoh’s vehicle control that follows a front vehicle in the same lane to further incorporate Harda’s vehicle control that compares speed of host vehicle and vehicles of a preceding vehicle group for the advantage of driving the host vehicle at a queue velocity which results in the host vehicle following the traffic flow (Harda’s [0089]-[0095]).

Regarding claim 12, Kanoh does not specifically disclose: 
wherein when the speed of the vehicle is less than the first threshold speed and the speed obtained from the average is less than the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least keep the vehicle control in the second control state.

However, Harda discloses:
wherein when the speed of the vehicle is less than the first threshold speed and the speed obtained from the average is less than the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least keep the vehicle control in the second control state (the velocity of the host vehicle 100 is less than the autonomous drive maximum velocity and the queue velocity may be less than a preceding vehicle of the preceding vehicle group 14 in the autonomous driving; [0017], [0029]).  

Kanoh and Harda are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanoh’s vehicle control that follows a front vehicle in the same lane to further incorporate Harda’s vehicle control that compares speed of host vehicle and vehicles of a preceding vehicle group for the advantage of driving the host vehicle at a queue velocity which results in the host vehicle following the traffic flow (Harda’s [0089]-[0095]).

Regarding claim 13, Kanoh does not specifically disclose: 
wherein when the speed of the vehicle is greater than or equal to the first threshold speed, or the speed obtained from the average is greater than or equal to the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition from the vehicle control in the second control state to the vehicle control in the first control state.  

However, Harda discloses:
wherein when the speed of the vehicle is greater than or equal to the first threshold speed, or the speed obtained from the average is greater than or equal to the second threshold speed, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition from the vehicle control in the second control state to the vehicle control in the first control state (velocity of the host vehicle 100 is set at the speed limit, when the speed limit exceeds the autonomous drive maximum velocity and the host vehicle is unable to autonomous drive at a velocity equivalent to the speed limit, the control arrangement 1 disables the autonomous drive arrangement 3 and transitions from autonomous driving to semi-manual driving; [0076], [0029]).  

Kanoh and Harda are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanoh’s vehicle control that follows a front vehicle in the same lane to further incorporate Harda’s vehicle control that compares speed of host vehicle and vehicles of a preceding vehicle group for the advantage of transitioning the host vehicle from a higher automation level to a lower automation level which results in more driver control when the host vehicle can no longer stably follow (Harda’s [0005]-[0007]).

Regarding claim 14, Kanoh does not specifically disclose: 
wherein when, during the vehicle control in the second control state, the front vehicle has made a lane change to an adjacent lane and has departed the lane in which the vehicle is traveling, if the forward front vehicle group is not present in the lane, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition from the vehicle control in the second control state to the vehicle control in the first control state.  

However, Harda discloses:
wherein when, during the vehicle control in the second control state, the front vehicle has made a lane change to an adjacent lane and has departed the lane in which the vehicle is traveling, if the forward front vehicle group is not present in the lane, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least transition from the vehicle control in the second control state to the vehicle control in the first control state (during autonomous driving, when a preceding vehicle is not present within a threshold distance such that the preceding vehicle group is not present and the speed limit exceeds the autonomous driving maximum velocity, the control arrangement 1 transitions the autonomous driving to semi-manual driving; [0029]).  

Kanoh and Harda are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanoh’s vehicle control that follows a front vehicle in the same lane to further incorporate Harda’s vehicle control that determines the presence of a preceding vehicle group for the advantage of transitioning the host vehicle from a higher automation level to a lower automation level which results in more driver control when the host vehicle can no longer stably follow (Harda’s [0005]-[0007]).

Regarding claim 15, Kanoh discloses:
wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least determine whether the front vehicle is to be used for following travel, carried out in the vehicle control in the second control state, on the basis of a comparison between a vehicle width of the front vehicle (vehicle width of the front vehicle; [0049]) or a vehicle width of a forward front vehicle included in the forward front vehicle group and a threshold vehicle width (vehicle width of the vehicle 1; [0049]) serving as a reference (ECU 20 uses the front vehicle as the following target if the ECU 20 determines that the information related to the vehicle width of the front vehicle and the information related to the vehicle width of the vehicle 1 satisfy a predetermined relationship; [0049]).  

Regarding claim 16, Kanoh discloses:
wherein when a vehicle width of a first forward front vehicle serving as the forward front vehicle included in the forward front vehicle group exceeds an upper limit value of the threshold vehicle width serving as a reference, or is lower than a lower limit value of the threshold vehicle width (the front vehicle has a vehicle width smaller than the vehicle width of the vehicle 1; [0049]), the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least exclude the first forward front vehicle as a target for following travel carried out in the vehicle control in the second control state (the front vehicle is canceled as the following target; [0049]).  

Regarding claim 17, Kanoh discloses:
wherein when a vehicle width of a second forward front vehicle traveling in front of the first forward front vehicle in the forward front vehicle group (plurality of vehicles classified into groups; [0046]) is within a range of the threshold vehicle width, the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least set the second forward front vehicle as a target for following travel (determines whether a front vehicle is a following target; [0046].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mizuno et al. (US 20190291577 A1) discloses a vehicle control apparatus capable of executing automatic following function.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665